DISMISS and Opinion Filed December 7, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-01022-CV

              LEAH BUTTERWORTH, Appellant
                          V.
   BB&T INVESTMENT SERVICES, INC., CHRISTOPHER A. SWAN,
                AND BB&T BANK, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-05553

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Myers
      Before the Court is appellant’s December 2, 2020 notice of withdrawal of

her notice of appeal which we construe as a motion to dismiss the appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /Lana Myers/
                                           LANA MYERS
201022F.P05                                JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

LEAH BUTTERWORTH, Appellant                On Appeal from the 191st Judicial
                                           District Court, Dallas County, Texas
No. 05-20-01022-CV        V.               Trial Court Cause No. DC-20-05553.
                                           Opinion delivered by Justice Myers.
BB&T INVESTMENT SERVICES,                  Justices Osborne and Carlyle
INC., CHRISTOPHER A. SWAN,                 participating.
AND BB&T BANK, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees BB&T INVESTMENT SERVICES, INC.,
CHRISTOPHER A. SWAN, AND BB&T BANK recover their costs of this appeal
from appellant LEAH BUTTERWORTH.


Judgment entered this 7th day of December, 2020.




                                     –2–